Citation Nr: 0903034	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) due to an in-service sexual assault.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

In September 2006, the veteran appeared and testified at a 
video conference hearing at the Oakland RO.  The transcript 
is of record.

In November 2006, the Board remanded the veteran's claim to 
ensure compliance with the VCAA and to schedule the veteran 
for a VA examination.  The requested action was taken and the 
case is appropriately before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a corroborated in-service 
stressor upon which a diagnosis of PTSD may be based.


CONCLUSION OF LAW

PTSD was not incurred as a consequence of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2008, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection for PTSD due to a 
sexual assault, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2008 notice was not given prior to 
the appealed AOJ decision, dated in May 2003.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in February 2008 and a Supplemental Statement of the 
Case was issued subsequent to that notice in August 2008, the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In September 2006, the 
veteran appeared and testified at a video conference hearing 
at the Oakland RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The veteran contends that he was sexually assaulted while in 
service and seeks service connection for PTSD associated with 
the claimed in-service sexual assault.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
including a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  The diagnosis of a mental disorder must 
conform to the DSM-IV and be supported by the findings of a 
medical examiner.  See 38 C.F.R. § 4.125(a).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members or clergy.  
Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to the following:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of evidence 
or advise VA or potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f)(3).  

The veteran alleged that on New Year's Eve 1971 into New 
Year's Day 1972, he was held down by two other service 
members and was sexually assaulted.  He asserted that this 
alleged assault was a set up by another service member whom 
he considered a friend.  The veteran testified that there was 
an investigation made into the event, and he was approached 
by investigators regarding the activities of the two alleged 
perpetrators, and he advised that he knew nothing.  

The veteran's service treatment records (STRs) are devoid of 
any treatment for or complaints of PTSD or its related 
symptomatology.  The veteran's August 1969 report of medical 
history had a notation that the veteran had mild anxiety.  
Nonetheless, the STRs and personnel file reflect no treatment 
or reports related to the alleged sexual trauma.  The 
personnel records do not reflect that the veteran requested 
transfer to another military duty or location, nor do they 
reflect that his performance suffered.  In a February 1972 
letter from the Department of the Air Force, the veteran was 
selected for reenlistment based upon his performance of his 
duties, dedication, and acceptance of his duties as a NCO.  
His December 1972 performance report reflected that the 
veteran excelled at his duties and it was noted that he 
should be promoted at the earliest opportunity.  

Following service in the 1990s, the veteran was treated for 
depression and anxiety.  These treatment records, however, 
did not reflect any allegations of an in-service sexual 
assault.  

In the veteran's October 1999 stressor statement, the veteran 
first reported his alleged in-service sexual assault.  The 
veteran advised that at the time of the alleged incident, he 
was stationed at Naha AFB in Okinawa, Japan, and he thought 
the alleged perpetrators were Army personnel.  He advised 
that he was threatened with bodily harm, investigation and 
dishonorable discharge if he spoke of the incident, and he 
did not report it.  He advised that although he never 
requested a change in MOS or duty assignment, he began to 
live off base and had temporary duty elsewhere.  Shortly 
after the incident, the veteran reported indulging in drugs 
and alcohol.  

In September 2002, the veteran was first noted to have sought 
psychiatric treatment related to the alleged in-service 
sexual assault.  At that time he was diagnosed as having 
dysthymia.  In a December 2002 VA treatment record, the 
veteran was diagnosed as having PTSD and dysthymic disorder.  
The PTSD diagnosis was based upon the veteran's report of an 
alleged in-service sexual assault.  

Following a request for information, in May 2003, the Air 
Force Office of Special Investigations issued a letter 
indicating that there was no investigation regarding the 
veteran or any identifiers as related by the veteran during 
his service.  This was confirmed via the Defense Clearance 
Investigative Index (DCII).  

Following the Board's remand, the veteran underwent a VA 
psychiatric examination in May 2007.  The veteran was 
diagnosed as having PTSD pursuant to the criteria set forth 
the DSM-IV.  The examiner indicated that the veteran's PTSD 
was related to his alleged in-service sexual assault as there 
were no other stressors mentioned by the veteran.  The 
examiner indicated that there was a linkage between his 
current PTSD symptoms and the "specific isolated event" 
described as the in-service sexual assault.  It was noted 
that the veteran "was very clear about the connection 
between the symptomatologies and the stressor event."  The 
examiner could not find any pre-trauma risk factors, other 
that the death of the veteran's mother, that would have made 
him susceptible to PTSD symptoms.  

Following the examination, the examiner reviewed the 
veteran's claims file and confirmed his diagnosis and opinion 
that the veteran's PTSD was related to his alleged in-service 
stressor.  The examiner points to 2002 treatment records 
referencing a PTSD diagnosis due to an in-service sexual 
assault as corroborating his own opinion.  He further 
referenced the veteran's pre-2002 treatment for depression as 
evidence in support of the veteran's current claim of service 
connection for PTSD.  The examiner indicated that because the 
veteran only discussed his alleged in-service sexual assault 
as a possible stressor, this seemed to give it "total 
credibility."  The examiner also pointed to the veteran's 
assertions that he moved off base following the event, 
engaged in substance abuse, and underwent treatment for 
depression as corroborating factors for his PTSD due to an 
in-service sexual assault.  

Given the evidence outlined above, the Board finds that 
service connection cannot be granted for PTSD.  The Board 
finds that the veteran was not diagnosed as having PTSD in 
service or for many years thereafter.  Although the veteran 
is currently diagnosed as having PTSD due to military sexual 
trauma, the Board finds that this diagnosis is based solely 
on the history as conveyed by the veteran, and there is no 
credible evidence to corroborate the in-service stressor.  

The Board notes that it is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the veteran.  See LeShore v Brown, 8 Vet. App. 406, 409 
(1995).  The May 2007 VA examiner indicated the veteran only 
reported one possible stressor (the alleged in-service 
sexual assault), was treated for depression in the 1990s, 
and abused substances following the alleged event as 
supporting his opinion that the veteran's PTSD was due to 
the alleged in-service sexual assault.  The veteran's 
treatment for depression is of record, as is his reported 
history of substance abuse, but there are no records linking 
the depression or substance abuse to an alleged in-service 
sexual trauma for decades following service discharge.  
Under these circumstances, the diagnosis of PTSD based on 
military sexual trauma is not accepted as there is no 
credible corroboration of the underlying in-service 
stressor.  

The veteran submitted evidence in support of his claim-
namely, his statements of the alleged sexual assault.  The 
Board is sympathetic to the issue raised in his claim for 
service connection, but the current record reflects no 
competent evidence corroborating the veteran's contention 
that he suffered a sexual assault while serving in the Air 
Force.  The Board notes that the veteran did not report the 
incidents, nor did he request a transfer to another duty 
location.  Additionally, there is no indication from his 
personnel file that the alleged in-service stressor affected 
the performance of his service duties.  In fact, in the year 
following the alleged incident, he was noted to excel in his 
performance and was recommended for a promotion as soon as 
possible.  Thus, the Board finds that the veteran does not 
have a corroborated in-service stressor upon which a 
diagnosis of PTSD may be based.  Thus, the Board finds the 
veteran's description of a "stressor" to be not credible.  
Therefore, service connection must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


